Citation Nr: 0619019	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  02-19 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent rating 
for hepatitis with cirrhosis.  

2.  Entitlement to an effective date earlier than January 6, 
1998, for service connection for major depression as 
secondary to service-connected hepatitis.  

3.  Entitlement to an effective date earlier than January 6, 
1998, for a 100 percent rating for major depression.  

4.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
(TDIU), effective from October 1, 1997, to January 6, 1998.  

5.  Whether there was clear and unmistakable error in the 
June 1997 rating decision that reduced the rating for 
service-connected hepatitis from 60 percent to 10 percent.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956.  

This matter came to the Board of Veterans'' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  The 
Board remanded the case in February 2005, and it is now 
before the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2005, the Board remanded the issues on appeal so 
that action could be taken to obtain complete VA mental 
health clinic notes and psychology notes dated from 1995 to 
1997 as such records could be directly relevant to the issues 
on appeal.  

As the Board explained in the February 2005 remand, such 
records would be relevant because prior to July 2, 2001, the 
rating criteria for hepatitis included anxiety and mental 
depression.  See 38 C.F.R. § 4.114, Diagnostic Code 7345 (as 
in effect prior to July 2, 2001).  VA records pertaining to 
the veteran's mental status from 1995 to 1997 would therefore 
be relevant to the matter of whether there was evidence that 
the criteria for the 60 percent rating were met at the time 
of the June 1997 rating decision that reduced the 60 percent 
rating for hepatitis.  If clear and unmistakable evidence of 
error in the reduction were found, that would have a direct 
effect on the issues of entitlement to a TDIU from October 1, 
1997, to January 6, 1998, and the issue of entitlement to a 
rating in excess of 30 percent for hepatitis with cirrhosis.  

The existence of VA mental health clinic or psychology 
records in the year prior to January 6, 1998, might serve as 
an informal claim for service connection for depression as 
related to the veteran's service-connected liver condition.  
The existence of such records could therefore have a direct 
affect on the adjudication of the issues of entitlement to an 
effective date earlier than January 6, 1998, for service 
connection for major depression as secondary to service-
connected hepatitis and the issue of entitlement to an 
effective date earlier than January 6, 1998, for 
a 100 percent rating for major depression.  

In response to the February 2005 remand, additional VA 
medical records were obtained, including duplicates of 
records already in the claims file.  Review of those records 
suggests the existence of other records that are not 
currently in the claims file that may be relevant to the 
claims on appeal.  In particular, there is a VA outpatient 
record dated September 18, 1997, and titled "PMHC PROVIDER 
NOTE" from the Pueblo VA Mental Health Clinic.  It states 
that the veteran is here upon referral from Dr. Adams "here 
at the clinic" and that the veteran states that he has been 
feeling more stressed and depressed.  While the claims file 
includes later notes authored by Dr. Adams, no such record is 
included in any VA medical records in the claims file.  

The Board further notes that in May 2005, at a visit with Dr. 
Adams (now Dr. Adams-Hardin), the veteran mentioned that he 
had received a letter from VA regarding his depression back 
to 1995.  The veteran stated that he was not able to seek 
help for his depression until 1997 when the VA clinic here in 
Pueblo opened.  He said that he had told various medical 
doctors about his depression but they did not refer him to 
mental health.  It was further noted that the veteran said 
that when the VA clinic opened in Pueblo in 1997, he inquired 
about mental health care and has been seen for treatment of 
depression ever since.  

The contents of the available VA treatment records outlined 
above strongly suggest that Dr. Adams (now Dr. Adams-Hardin), 
a VA psychologist, saw the veteran at the VA clinic in 
Pueblo, Colorado, on at least one occasion prior to September 
18, 1997.  Such a record or records could be relevant to the 
issues on appeal, and that evidence is deemed to be 
constructively of record.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records that may have impact on adjudication of a 
claim constructively in possession of VA adjudicators, 
regardless of whether physically on file).  VA must take 
additional action to obtain those records and end its efforts 
only if it is concluded that the records sought do not exist 
or that further efforts to obtain those records would be 
futile.  38 C.F.R. § 3.159(c)(2) (2005).  

Also of concern to the Board is the general application of 
the Veterans Claims Assistance Act of 2000 (VCCA) to this 
appeal.  The VCAA was signed into law in November 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, in a letter dated 
in January 2002, the RO provided the veteran with notice of 
what type of information and evidence was needed to 
substantiate a claim for an increased rating for hepatitis 
with cirrhosis, for major depression secondary to hepatitis 
with cirrhosis, and for unemployability benefits, but that 
notice was deficient in that it did not provide the veteran 
with notice of the type of evidence needed to establish an 
effective date as to any of the issues.  There is of record 
no notice letter from the RO pertaining to the earlier 
effective date claims regarding major depression, and the 
veteran's attorney has, in fact, specifically requested that 
the RO notify the veteran of the evidence necessary to 
substantiate the claim of entitlement to an effective date 
earlier than January 1, 1998, for a 100 percent rating for 
major depression.  

As the questions outlined in the previous paragraph are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran of evidence necessary to 
establish effective dates pertaining to his claims and 
informs him of what evidence he should provide and what 
evidence VA will obtain.  Also, the notice should include an 
explicit request that the veteran provide any evidence in his 
possession that is pertinent to any of his claims.  38 C.F.R. 
§ 3.159(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish effective 
dates for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Request that the veteran provide VA with 
any evidence in his possession that 
pertains to any of his claims on appeal.  

2.  Take action to obtain and associate 
with the claims file VA outpatient 
records of any visit, including all 
mental health clinic and/or psychology 
visits, by the veteran to the VA clinic 
in Pueblo, Colorado, between 
January 1, 1997 and September 18, 1997.  
Make as many requests as are necessary to 
obtain those records and end efforts to 
obtain those records only if it is 
concluded that the records do not exist 
or that further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c).  
All actions to obtain the requested 
records should be documented fully in the 
claims file.  

3.  Then, consider all relevant argument 
presented by and on behalf of the veteran 
and readjudicate the claims on appeal in 
light of any evidence added to the claims 
file since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
provided a SSOC and an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


